DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a traffic light learning module”, “a traffic light auto labeling module”, “a planar module”  in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-3, 7-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg et al. (US 2021/0261152)(hereafter Meijburg) in view of Averilla et al. (US 2020/0132477) (hereafter Averilla).
Regarding claims 1, 9, 17  Meijburg discloses a method for traffic light auto-labeling, comprising: 
 	aggregating vehicle-to-infrastructure (V2I) (see, paragraph [0065], V2I communication devices) traffic light signals at an intersection (see, paragraph [0007], The trajectory directs the vehicle to turn left at an intersection. One or more processors of the vehicle detect that the vehicle is approaching the intersection, the processors determine that the vehicle can turn left at the intersection from the particular travel lane based on the sensor data. The sensor data includes a digital video stream of lane markings of the particular lane. The processors detect that a traffic signal of a traffic light located at the intersection is either a green left turn arrow or a green light. Responsive to detecting that the traffic signal is a green left turn arrow, the control circuit operates the vehicle, such that the vehicle turns left at the intersection in accordance with the trajectory, [0094], A TLD system uses one or more cameras to obtain information about traffic lights, street signs, and other physical objects that provide visual operation information. A TLD system produces TLD data as output 504d. TLD data often takes the form of image data (e.g., data in an image data format such as RAW, JPEG, PNG, etc.). A TLD system differs from a system incorporating a camera in that a TLD system uses a camera with a wide field of view (e.g., using a wide-angle lens or a fish-eye lens) in order to obtain information about as many physical objects providing visual operation information as possible, so that the AV 100 has access to all relevant operation information provided by these objects. For example, the viewing angle of the TLD system may be about 120 degrees or more) to determine transition states of each driving lane at the intersection during operation of an ego vehicle (see, paragraph [0006] In another aspect, one or more processors of a vehicle detect that a traffic signal of a traffic light has transitioned from a green light to a yellow light based on a digital video stream captured by a camera of the vehicle. The processors validate that the traffic signal has transitioned to the yellow light based on a dedicated short-range communications (DSRC) message received by a DSRC sensor of the vehicle. [0008], By automatically predicting locations of traffic lights and identifying transitions of traffic signals, a vehicle can increase passenger comfort, and passenger and pedestrian safety. [0094], A TLD system uses one or more cameras to obtain information about traffic lights, street signs, and other physical objects that provide visual operation information, paragraph [0007], he processors determine a spatiotemporal location of the vehicle based on sensor data received from one or more sensors of the vehicle. The processors determine a distance of the vehicle from the intersection based on a semantic map referenced by the spatiotemporal location,  [0059], autonomous vehicles, [0150], [0151], transitions of a traffic lights from green to yellow light based on digital video streams);
 streams of the traffic lights. In some embodiments, the machine learning model includes a first artificial neural network trained to recognize red lights and a second artificial neural network (e.g., a convolutional neural network) trained to recognize green lights, claim 14, training, by the one or more processors, the machine learning model to recognize traffic signals of traffic lights based on feature vectors extracted from digital video streams of the traffic lights, see, paragraph [0133], The localization module 1360 thus compares the location 1408 of the traffic light 1404 with an annotated map (semantic map 1342) to localize the AV 100, here, training data is disclosed but does not explicitly disclose the automatically labeling training data to form auto labeled image training data however, automatic labelling is obvious as described below); and 
planning a trajectory of the ego vehicle to comply with a right-of-way according to the determined transition states of each driving lane at the intersection according to a trained traffic light detection model (see abstract, the processors determine a trajectory of the vehicle in accordance with the traffic signal. A control circuit of the vehicle operates the vehicle in accordance with the determined trajectory, see, paragraph [0007], control circuit of a vehicle operates the vehicle in a particular travel lane in accordance with a trajectory of the vehicle. The trajectory directs the vehicle to turn left at an intersection. One or more processors of the vehicle detect that the vehicle is approaching the intersection. The processors determine a spatiotemporal location of the vehicle based on sensor data received from one or more sensors of the vehicle. The processors determine a distance of the vehicle from the intersection based on a semantic map referenced by the spatiotemporal location. The processors determine that the vehicle can turn left at the intersection from the particular travel lane based on the sensor data. The sensor data includes a digital video stream of lane markings of the particular lane. The processors detect that a traffic signal of a traffic light located at the intersection is either a green left turn arrow or a green light. Responsive to detecting that the traffic signal is a green left turn arrow, the control circuit operates the vehicle, such that the vehicle turns left at the intersection in accordance with the trajectory, [0128], Training the machine learning model includes configuring the weights and internal connections within the machine learning model to recognize traffic signals of traffic lights based on feature vectors extracted from digital video streams of the traffic lights. In some embodiments, the machine learning model includes a first artificial neural network trained to recognize red lights and a second artificial neural network (e.g., a convolutional neural network) trained to recognize green lights).
	Meijburg does not discloses automatically labeling image training data to form auto-labeled image training data.
	However, in same field of endeavor, Averilla teaches paragraph [0072], The vehicle annotates the live map by acquiring information about the environment and automatically annotating the information into the live map. The live map is a real-time map or depiction of the environment that represents dynamic environmental changes or conditions. The vehicle accesses portions of the map and updates the portions in real time. To annotate the map, the vehicle receives the map of the environment from a server or another vehicle. The vehicle uses one or more sensors of the vehicle to receive sensor data and semantic data. For example, the sensors may include LiDAR or cameras. The sensor data includes a plurality of features of the environment. Each feature represents one or more characteristics, such as a physical or semantic aspect, of the environment. For example, a feature may model a surface or structure of a curb or road median. From the sensor data, the vehicle generates a geometric model of a feature of the environment. To generate the geometric model, the vehicle associates the feature with a drivable area within the environment.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Averilla with the Meijburg, as a whole, so as to automatically annotating the image data according to the traffic light detection to plan the future trajectory, the motivation is to efficiently providing the navigation planning for the vehicles. 
 	Regarding claims 2, 10 and 18, the combined teachings further discloses the method further comprising training the traffic light recognition model using the auto-labeled image training data during the operation of the ego vehicle (Averilla teaches paragraph [0072], The vehicle annotates the live map by acquiring information about the environment and automatically annotating the information into the live map. The live map is a real-time map or depiction of the environment that represents dynamic environmental changes or conditions. The vehicle accesses portions of the map and updates the portions in real time. To annotate the map, the vehicle receives the map of the environment from a server or another vehicle. The vehicle uses one or more sensors of the vehicle to receive sensor data and semantic data. For example, the sensors may include LiDAR or cameras. The sensor data includes a plurality of features of the environment. Each feature represents one or more characteristics, such as a physical or semantic aspect, of the environment. For example, a feature may model a surface or structure of a curb or road median. From the sensor data, the vehicle generates a geometric model of a feature of the environment. To generate the geometric model, the vehicle associates the feature with a drivable area within the environment, regarding claim 18, official notice taken for federated learning is well known to one of ordinary skilled in the art where in a federated learning system, a group of multiple devices or parties work together to develop and collaboratively train one deep learning model, e.g., a predictive model, without sharing or revealing the individual party raw data with the other devices or parties that are participating in the training of the model. Because the more data that is processed the better that the model will be trained, doing a deep learning training using multiple parties and their data will lead to a better training and a better model1).

 	Regarding claims 3 and 11, Meijburg further discloses the method further comprising: evaluating a current version of the traffic light recognition model; and training the traffic light recognition model using 
However, in same field of endeavor, Averilla teaches paragraph [0072], The vehicle annotates the live map by acquiring information about the environment and automatically annotating the information into the live map. The live map is a real-time map or depiction of the environment that represents dynamic environmental changes or conditions. The vehicle accesses portions of the map and updates the portions in real time. To annotate the map, the vehicle receives the map of the environment from a server or another vehicle. The vehicle uses one or more sensors of the vehicle to receive sensor data and semantic data. For example, the sensors may include LiDAR or cameras. The sensor data includes a plurality of features of the environment. Each feature represents one or more characteristics, such as a physical or semantic aspect, of the environment. For example, a feature may model a surface or structure of a curb or road median. From the sensor data, the vehicle generates a geometric model of a feature of the environment. To generate the geometric model, the vehicle associates the feature with a drivable area within the environment. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Averilla with the Meijburg, as a whole, so as to automatically annotating the image data according to the traffic light detection to plan the future trajectory, the motivation is to efficiently providing the navigation planning for the vehicles.

 	Regarding claims 7 and 15, Meijburg further discloses the method, further comprising inferring state transitions of traffic lights at intersections during the operation of the ego vehicle using the trained traffic light detection model (see, paragraph [0128], More than one neural network can be trained, for example, one neural network for red detection and one for green detection. The circuit 1320 includes a machine learning model executed by processors within the circuit 1320. The machine learning model is used to predict the traffic signal 1310 based on the feature vectors. For example, the machine learning model is previously trained to recognize a color of an object based on features extracted from digital video streams of the object. Training the machine learning model includes configuring the weights and internal connections within the machine learning model to recognize traffic signals of traffic lights based on feature vectors extracted from digital video streams of the traffic lights. In some embodiments, the machine learning model includes a first artificial neural network trained to recognize red lights and a second artificial neural network (e.g., a convolutional neural network) trained to recognize green lights).
	
 	Regarding claims 8 and 16, the combined teachings further discloses the method, further comprising uploading the auto-labeled image training data to a centralized data server (see, Meijburg, paragraph [0066], The communication interfaces 140 transmit data collected from sensors 121 or other data related to the operation of AV 100 to the remotely located database 134. In an embodiment, communication interfaces 140 transmit information that relates to teleoperations to the AV 100. In some embodiments, the AV 100 communicates with other remote (e.g., “cloud”) servers 136, Averilla, paragraph [0072], auto labelling images).

6.	Claim(s) 4-6, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg and Averilla  and further in view of Mcnew et al. (US 2021/0009133) (hereafter Mcnew).
 	Regarding claims 4, 12 and 19, the combined teachings do not explicitly disclose the method, further comprising: updating the current version of the traffic light recognition model with the updated version of the traffic light recognition model when a performance of the updated version of the traffic light recognition model is greater than a predetermined value; and operating the ego vehicle according to the updated version of the traffic light recognition model. However, in same field of endeavor, Mcnew teaches in paragraph [0070], After generating the generic lane change model, in some embodiments generic model generation process 400 can proceed to operation 408, where the generated generic model is compared to a legacy generic model. This operation can be performed by model comparator 306 discussed with respect to FIG. 3. Model comparator 306 can compare outputs from model controller 305 against the currently-deployed model to determine if an update is required. In various embodiments, model comparator 306 may compare two models (i.e., the currently deployed model and the new model) to determine if there is a deviation in performance requiring an update, based on a deviation threshold. Model comparator 306 can compare both models in various scenarios and determine how many scenarios result in a different decision. If the total number of instances of disagreement exceeds a specific number (i.e., the deviation threshold), model comparator 306 can determine an update is required and send the new model to network interface 301 for deployment to the vehicle. In various embodiments, when model comparator 306 determines an update is required, model comparator 306 may output the new model to training data set 304. In various embodiments, model comparator 306 includes timestamp information with the new model communicated to training data set 304, enabling model controller 305 to determine if a refresh of training data is in order (i.e., to avoid stale data being used in training). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Mcnew with the Meijburg and Averilla, as a whole, so as to update the traffic light recognition model to accurately navigate the ego vehicle, the motivation is to improve traffic recognition model.  The combined teachings do not disclose federated learning however, official notice taken for federated learning is well known to one of ordinary skilled in the art where in a federated learning system, a group of multiple devices or parties work together to develop and collaboratively train one deep learning model, e.g., a predictive model, without sharing or revealing the individual party raw data with the other devices or parties that are participating in the training of the model. Because the more data that is processed the better that the model will be trained, doing a deep learning training using multiple parties and their data will lead to a better training and a better model2.

 	Regarding claims 5, 13 and 20, the combined teachings further discloses the method further comprising continuing training of the current version of the traffic light recognition model until a performance of the updated version of the traffic light recognition model is greater than a predetermined value (Mcnew teaches in paragraph [0070], After generating the generic lane change model, in some embodiments generic model generation process 400 can proceed to operation 408, where the generated generic model is compared to a legacy generic model. This operation can be performed by model comparator 306 discussed with respect to FIG. 3. Model comparator 306 can compare outputs from model controller 305 against the currently-deployed model to determine if an update is required. In various embodiments, model comparator 306 may compare two models (i.e., the currently deployed model and the new model) to determine if there is a deviation in performance requiring an update, based on a deviation threshold. Model comparator 306 can compare both models in various scenarios and determine how many scenarios result in a different decision. If the total number of instances of disagreement exceeds a specific number (i.e., the deviation threshold), model comparator 306 can determine an update is required and send the new model to network interface 301 for deployment to the vehicle. In various embodiments, when model comparator 306 determines an update is required, model comparator 306 may output the new model to training data set 304. In various embodiments, model comparator 306 includes timestamp information with the new model communicated to training data set 304, enabling model controller 305 to determine if a refresh of training data is in order (i.e., to avoid stale data being used in training). The combined teachings do not disclose federated learning however, official notice taken for federated learning is well known to one of ordinary skilled in the art (see claim 19 rationale for explanation).

	Regarding claims 6 and 14,  the combined discloses the labelling training data using the auto labelling method (Averilla teaches paragraph [0072], The vehicle annotates the live map by acquiring information about the environment and automatically annotating the information into the live map. The live map is a real-time map or depiction of the environment that represents dynamic environmental changes or conditions. The vehicle accesses portions of the map and updates the portions in real time. To annotate the map, the vehicle receives the map of the environment from a server or another vehicle. The vehicle uses one or more sensors of the vehicle to receive sensor data and semantic data. For example, the sensors may include LiDAR or cameras. The sensor data includes a plurality of features of the environment. Each feature represents one or more characteristics, such as a physical or semantic aspect, of the environment. For example, a feature may model a surface or structure of a curb or road median. From the sensor data, the vehicle generates a geometric model of a feature of the environment. To generate the geometric model, the vehicle associates the feature with a drivable area within the environment)
labeling additional image training data for training a current version of the traffic light recognition model when a performance of the current version of the traffic light recognition model is less than a predetermined value (see, Mcnew, paragraph [0070], After generating the generic lane change model, in some embodiments generic model generation process 400 can proceed to operation 408, where the generated generic model is compared to a legacy generic model. This operation can be performed by model comparator 306 discussed with respect to FIG. 3. Model comparator 306 can compare outputs from model controller 305 against the currently-deployed model to determine if an update is required. In various embodiments, model comparator 306 may compare two models (i.e., the currently deployed model and the new model) to determine if there is a deviation in performance requiring an update, based on a deviation threshold. Model comparator 306 can compare both models in various scenarios and determine how many scenarios result in a different decision. If the total number of instances of disagreement exceeds a specific number (i.e., the deviation threshold), model comparator 306 can determine an update is required and send the new model to network interface 301 for deployment to the vehicle. In various embodiments, when model comparator 306 determines an update is required, model comparator 306 may output the new model to training data set 304. In various embodiments, model comparator 306 includes timestamp information with the new model communicated to training data set 304, enabling model controller 305 to determine if a refresh of training data is in order (i.e., to avoid stale data being used in training); and
 training the current version of the traffic light recognition model using the training data during the operation of the ego vehicle to form an updated version of the traffic light recognition model until the performance of the updated version of the traffic light recognition model is greater than the predetermined value (Mcnew, see, paragraph [0070], model comparator 306 may compare two models (i.e., the currently deployed model and the new model) to determine if there is a deviation in performance requiring an update, based on a deviation threshold. Model comparator 306 can compare both models in various scenarios and determine how many scenarios result in a different decision. If the total number of instances of disagreement exceeds a specific number (i.e., the deviation threshold), model comparator 306 can determine an update is required and send the new model to network interface 301 for deployment to the vehicle. In various embodiments, when model comparator 306 determines an update is required, model comparator 306 may output the new model to training data set 304. In various embodiments, model comparator 306 includes timestamp information with the new model communicated to training data set 304, enabling model controller 305 to determine if a refresh of training data is in order (i.e., to avoid stale data being used in training).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/6/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Pastore et al. (US 2022/0083904)
        2 See, Pastore et al. (US 2022/0083904)